Name: Commission Regulation (EEC) No 2326/93 of 19 August 1993 opening a standing invitation to tender in Greece for the free supply of durum wheat flour to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 93 Official Journal of the European Communities No L 210/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2326/93 of 19 August 1993 opening a standing invitation to tender in Greece for the free supply of durum wheat flour to Albania awarded in return should not be made available to the successful tenderer until the takeover certificate has been p esented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on emergency action for the supply of agricultural products to the people of Albania ('), Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization on the market in cereals (2), as amended by Regulation (EEC) No 2193/93 f), and in particular Article 5 thereof, Whereas 309/93 of 10 February 1993 laying down detailed rules for the supply of agricultural products to the people of Albania (4) provides for alloction of the supply of cereals pursuant to Council Regulation (EEC) No 3106/92 to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies and for the processing, transport and other related costs ; Whereas a standing invitation to tender should be opened urgently in Greece for the supply of 3 500 tonnes of durum wheat flour ; Whereas tenders relate to durum wheat ; Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; that therefore an amount should be deducted from the performance guarantee in certain cases of delayed delivers ; Whereas each lot of durum wheat flour for this emer ­ gency operation must arrive within the deadline which has been set ; whereas, therefore, the basic product Article 1 Under the conditions laid down in Regulation (EEC) No 309/93 the Greek intervention agency shall open a standing invitation to tender for the supply of 3 500 tonnes of durum wheat flour as set out in Annex I and in accordance with the provisions of this Regulation . Article 2 Tenders shall be for the quantity, in metric tonnes, of durum wheat necessary to cover the supply, transport and other costs, up to the delivery stage provided for, of each entire lot indicated in the notice of invitation to tender as provided for in Article 15 of Regulation (EEC) No 309/93 . The quantity of wheat awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned notice of invitation to tender. The tender security shall be set at ECU 15 per tonne . Article 3 1 . For possible late deliveries Article 13 (4) of Regula ­ tion (EEC) No 309/93 applies. 2. Notwithstanding Article 11 (3) of Regulation (EEC) No 309/93 , the basic product awarded will not be made available until the original of the takeover certificate referred to in Article 10 (2) of Regulation (EEC) No 309/93 has been presented. (') OJ No L 312, 29 . 10 . 1992, p . 2 . 0 OJ No L 181 , 1 . 7. 1992, p . 21 . 0 OJ No L 196, 5 . 8 . 1993, p . 22. 0 OJ No L 36, 12 . 2. 1993, p . 30 . No L 210/2 Official Journal of the European Communities 21 . 8 . 93 Article 4 1 . The time limit for submission of tenders for the first invitation to tender shall be 10 p.m. on 26 August 1993 (Brussels time). 2. The time limit for submission of tenders for the following partial invitation to tender shall expire at 10 p.m. each Thursday (Brussels time). 3 . The time limit for submission of tenders of the last partial invitation to tender shall expire at 10 p.m. on 2 September 1993 (Brussels time). 4. The intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 5 Tenders shall be submitted to the Greek intervention agency. The Greek intervention agency shall forward the tenders to the the Commission in accordance with the schedule specified in Annex II . Article 6 A specimen of the takeover certificate referred to in Article 10 (2) of Regulation (EEC) No 309/93 shall be issued after the goods have been taken . Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for the purposes of the supply which shall be specified in the invitation to tender issued by the Greek intervention agency. 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the products involved and the Commission of the progress of the supply operation as far as the takeover stage. Article 8 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the products concerned shall be : Durum wheat : ECU 65 per tonne. Article 9 When scrutinizing tenders, the Commission departments shall determine the value of the quantities of basic products requested as payment in kind on the basis of the intervention price applicable in the month of the last day for submission of tenders. The tender offering the lowest value for the quantity of the basic product requested as payment in kind shall be selected. Article 10 Greece shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence . Article 11 1 . Greece shall adopt all additional provisions neces ­ sary for implementation of this Regulation. 2. Greece shall send to the Commission all informa ­ tion on the carrying out of the supply, in particular rela ­ ting to the award of the contract, delivery times and the actual date of takeover by the Albanian authorities. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1993. For the Commission Rene STEICHEN Member of the Commission 21 . 8 . 93 Official Journal of the European Communities No L 210/3 ANNEX I 1 . Common wheat flour  Albania 1.1 . Number of lots : seven Lot No 1 : 500 tonnes Lot No 2 : 500 tonnes Lot No 3 : 500 tonnes Lot No 4 : 500 tonnes Lot No 5 : 500 tonnes Lot No 6 : 500 tonnes Lot No 7 : 500 tonnes 1.2. Characteristics and quality of the goods (') : OJ No C 114, 29. 4. 1991 (point II.B.l (c)) 1.3 . Packaging : OJ No C 114, 29. 4. 1991 (point II.B.2 (d))(2) The sacks shall be put on single-use pallets of an appropriate size and each pallet shall be wrapped over with a polyethylene net. 1 .4. Marking : (a) European flag : OJ No C 114, 29. 4 . 1991 (Annex I) (b) and inscriptions in Albanian 'DURUM WHEAT FLOUR / EUROPEAN COMMUNITY' 2. Conditions of supply 2.1 . Mobilization of the product : domestic market of Greece 2.2. Method of transport : overland 2.3 . Stage of delivery : free mill or warehouse in Albania 2.4. Deadlines for delivery : Lot No 1 : 24 September 1993 Lot No 2 : 7 October 1993 Lot No 3:18 October 1993 Lot No 4 : 29 October 1993 Lot No 5 : 9 November 1993 Lot No 6 : 20 November 1993 Lot No 7 : 30 November 1993 If no tender is accepted on 26 August 1993 all the above dates are deferred by seven days . (') The successul tenderer shall submit to the beneficiary a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity levels have been complied with in the Member State concerned . The radioactivity certificate must specify the caesium- 134 and - 137 and iodine-131 contents. (2) With a view to possible re-bagging, the successful tenderer shall supply 2 % of empty bags of the same quality as those containing the goods, bearing the inscription followed by a capital *R\ (Point II.B.2 (d), amended by OJ No C 135, 26. 5 . 1992, p. 20). No L 210/4 Official Journal of the European Communities 21 . 8 . 93 ANNEX II Standing invitation to tender for the free supply of the durum wheat flour to Albania (Regulation (EEC) No 2326/93) , , , . Quantity of durum wheatTenderer's Number of the lot required as payment No 35 rffrre(d ; ° ,n . in kindpmnt 1.1 of Annex I (tQnnes) 1 2 3 Lot No 1 1 2 3 4 Lot No 2 1 2 3 4 Lot No 3 1 2 3 4 etc .